FILED
                            NOT FOR PUBLICATION                                 MAR 23 2011

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



IRINA KHLEBNIKOVA,                                No. 07-72324

              Petitioner,                         Agency No. A096-359-269

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted March 18, 2011 **
                             San Francisco, California

Before: WALLACE, NOONAN, and CLIFTON, Circuit Judges.


       By failing to challenge the BIA’s findings that, even if credible,

Khlebnikova has not established past persecution and cannot establish a well-

founded fear of future persecution and by failing to challenge the agency’s denial


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of Khlebnikova’s withholding of removal and Convention Against Torture claims,

Khlebnikova’s counsel has waived appeal of all her grounds for relief from

removal. See Alcaraz v. I.N.S., 384 F.3d 1150, 1161 (9th Cir. 2004). Upon review

of the record, we do not believe that manifest injustice will result from denying

Khlebnikova’s petition on waiver grounds. Id.

      The petition for review is DENIED.




                                          2